DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1 (line 5) “mounted tilting” should recite --tiltably mounted--.
In claim 1 (line 10) “at least one pair associating” should recite --at least one pair comprising--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (lines 10-13) recites “wherein the cam system includes at least one pair associating a cam surface and a counter-cam surface, which are each globally helical, winding around the tilting axis, and which are connected in rotation around the tilting axis, respectively, to one of the clamping collar and the lever and to the other of the clamping collar and the lever”.

 Claim 1 (lines 14-21,26-29) recites “wherein the cam surface of the or each pair of the cam system includes: a first surface portion against which the associated counter-cam surface is pressed along the tilting axis both when the lever is in the open position and when the lever is tilted from the open position toward the closed position, and a second surface portion, which is connected to the first surface portion by a third surface portion of the cam surface, and against which the associated counter-cam surface is pressed along the tilting axis both when the lever is in the closed position and when the lever is tilted from the closed position toward the open position… wherein the cam surface of the or each pair of the cam system defines a bearing helix at which bearing stresses are applied between the cam surface and the associated counter-cam surface, said bearing helix winding around the tilting axis and extending at least partially over the first and second surface portions of the cam surface”.
Claim 1 fails to recite any limitations which enable one to properly determine what structural features define such “first surface portion”, “second surface portion” and “third surface portion”.  Examiner notes that claim 1 fails to define a helical main part of the cam surface from which the first, second and third surface portions extend.  Moreover, it is unclear as to how of each of the first, second and third “surface portions” radially, circumferentially and axially extend relative to the tilting axis, the helical main part and each other in order to define such “bearing helix”.  Claims 2-20 depend from claim 1 and are likewise rejected as being indefinite.  

Claim 9 fails to recite any limitations which enable one to properly determine what structural features define such “fourth surface portion”.  Examiner notes that claim 1 fails to define a helical main part of the cam surface from which the first, second, third and fourth surface portions extend.  Moreover, it is unclear as to how of each of the first, second, third and fourth “surface portions” radially, circumferentially and axially extend relative to the tilting axis, the helical main part and each other in order to define such “bearing helix”.    
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 1 as best understood, Decathlon (FR 2 967 732) in view of D’Aluisio (US 7,562,942) discloses the claimed clamping device with the exception of wherein the cam surface of the or each pair of the cam system defines a bearing helix at which bearing stresses are applied between the cam surface and the associated counter-cam surface, said bearing helix winding around the tilting axis and extending at least partially over the first and second surface portions of the cam surface; and wherein the bearing 
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art at the time the invention was made to modify the clamping device disclosed by Decathlon in view of D’Aluisio to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


02/10/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619